UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund September 30, 2014 (Unaudited) Common Stocks98.3% Shares Value ($) Automobiles & Components1.0% BorgWarner 26,373 1,387,484 Delphi Automotive 35,361 2,169,044 Ford Motor 458,622 6,783,019 General Motors 159,236 5,085,998 Goodyear Tire & Rubber 32,553 735,210 Harley-Davidson 25,646 1,492,597 Johnson Controls 78,671 3,461,524 Banks6.0% Bank of America 1,241,137 21,161,386 BB&T 83,254 3,097,881 Citigroup 358,937 18,600,115 Comerica 20,999 1,047,010 Fifth Third Bancorp 98,692 1,975,814 Hudson City Bancorp 54,637 531,072 Huntington Bancshares 98,898 962,278 JPMorgan Chase & Co. 444,649 26,785,656 KeyCorp 102,408 1,365,099 M&T Bank 15,265 1,882,022 People's United Financial 36,681 530,774 PNC Financial Services Group 63,102 5,400,269 Regions Financial 167,465 1,681,349 SunTrust Banks 63,375 2,410,151 U.S. Bancorp 213,643 8,936,687 Wells Fargo & Co. 561,630 29,131,748 Zions Bancorporation 21,832 634,438 Capital Goods7.4% 3M 76,537 10,843,762 Allegion 10,801 514,560 AMETEK 29,607 1,486,567 Boeing 79,349 10,107,476 Caterpillar 73,883 7,316,633 Cummins 20,351 2,685,925 Danaher 71,115 5,403,318 Deere & Co. 42,395 3,475,966 Dover 20,434 1,641,463 Eaton 55,527 3,518,746 Emerson Electric 83,089 5,199,710 Fastenal 32,374 a 1,453,593 Flowserve 16,349 1,152,931 Fluor 18,464 1,233,211 General Dynamics 37,561 4,773,627 General Electric 1,184,900 30,357,138 Honeywell International 91,908 8,558,473 Illinois Tool Works 43,157 3,643,314 Ingersoll-Rand 31,615 1,781,821 Jacobs Engineering Group 15,244 b 744,212 Joy Global 11,265 614,393 L-3 Communications Holdings 9,834 1,169,459 Lockheed Martin 31,911 5,832,693 Masco 42,866 1,025,355 Northrop Grumman 24,592 3,240,242 PACCAR 41,941 2,385,394 Pall 12,951 1,083,999 Parker Hannifin 17,564 2,004,931 Pentair 23,836 1,561,020 Precision Castparts 17,006 4,028,381 Quanta Services 25,057 b 909,319 Raytheon 36,689 3,728,336 Rockwell Automation 16,116 1,770,826 Rockwell Collins 15,630 1,226,955 Roper Industries 11,862 1,735,292 Snap-on 7,235 876,014 Stanley Black & Decker 18,753 1,665,079 Textron 32,583 1,172,662 United Rentals 11,110 b 1,234,321 United Technologies 100,537 10,616,707 W.W. Grainger 7,256 1,825,972 Xylem 22,125 785,216 Commercial & Professional Services.7% ADT 20,783 a 736,965 Cintas 12,172 859,221 Dun & Bradstreet 4,810 565,031 Equifax 14,075 1,051,965 Iron Mountain 19,979 652,314 Nielsen 35,773 1,585,817 Pitney Bowes 23,223 580,343 Republic Services 31,044 1,211,337 Robert Half International 16,547 810,803 Stericycle 10,210 b 1,190,078 Tyco International 52,500 2,339,925 Waste Management 51,663 2,455,542 Consumer Durables & Apparel1.3% Coach 32,907 1,171,818 D.R. Horton 39,115 802,640 Fossil Group 5,573 b 523,305 Garmin 14,345 a 745,797 Harman International Industries 7,974 781,771 Hasbro 14,387 791,213 Leggett & Platt 16,421 573,421 Lennar, Cl. A 19,766 767,514 Mattel 40,884 1,253,095 Michael Kors Holdings 24,135 b 1,722,998 Mohawk Industries 7,293 b 983,242 Newell Rubbermaid 34,136 1,174,620 NIKE, Cl. B 83,226 7,423,759 PulteGroup 39,332 694,603 PVH 9,394 1,138,083 Ralph Lauren 7,218 1,189,021 Under Armour, Cl. A 19,017 b 1,314,075 VF 41,774 2,758,337 Whirlpool 9,062 1,319,880 Consumer Services1.6% Carnival 52,374 2,103,864 Chipotle Mexican Grill 3,696 b 2,463,717 Darden Restaurants 14,864 a 764,901 H&R Block 31,557 978,583 Marriott International, Cl. A 26,353 1,842,075 McDonald's 116,792 11,073,050 Starbucks 89,330 6,740,842 Starwood Hotels & Resorts Worldwide 22,327 c 1,857,830 Wyndham Worldwide 14,815 1,203,867 Wynn Resorts 9,402 1,758,926 Yum! Brands 52,706 3,793,778 Diversified Financials5.1% Affiliated Managers Group 6,526 b 1,307,549 American Express 107,149 9,379,823 Ameriprise Financial 22,182 2,736,815 Bank of New York Mellon 134,460 5,207,636 Berkshire Hathaway, Cl. B 215,433 b 29,759,915 BlackRock 14,882 4,886,058 Capital One Financial 66,383 5,418,180 Charles Schwab 137,907 4,053,087 CME Group 37,519 2,999,832 Discover Financial Services 54,866 3,532,822 E*TRADE Financial 33,871 b 765,146 Franklin Resources 47,636 2,601,402 Goldman Sachs Group 48,448 8,893,599 IntercontinentalExchange Group 13,681 2,668,479 Invesco 51,464 2,031,799 Legg Mason 12,729 651,216 Leucadia National 38,352 914,312 McGraw-Hill Financial 31,902 2,694,124 Moody's 21,965 2,075,692 Morgan Stanley 180,712 6,247,214 NASDAQ OMX Group 13,750 583,275 Navient 50,684 897,614 Northern Trust 26,304 1,789,461 State Street 50,302 3,702,730 T. Rowe Price Group 30,751 2,410,878 Energy9.5% Anadarko Petroleum 59,644 6,050,287 Apache 45,228 4,245,552 Baker Hughes 51,001 3,318,125 Cabot Oil & Gas 50,741 1,658,723 Cameron International 24,247 b 1,609,516 Chesapeake Energy 59,535 1,368,710 Chevron 224,949 26,840,915 Cimarex Energy 10,075 1,274,790 ConocoPhillips 145,058 11,099,838 CONSOL Energy 27,392 1,037,061 Denbury Resources 42,254 635,078 Devon Energy 44,768 3,052,282 Diamond Offshore Drilling 8,660 a 296,778 Ensco, Cl. A 27,022 1,116,279 EOG Resources 64,571 6,393,820 EQT 17,492 1,601,218 Exxon Mobil 504,181 47,418,223 FMC Technologies 27,452 b 1,490,918 Halliburton 100,571 6,487,835 Helmerich & Payne 12,355 1,209,184 Hess 31,276 2,949,952 Kinder Morgan 77,804 a 2,983,005 Marathon Oil 81,326 3,057,044 Marathon Petroleum 34,185 2,894,444 Murphy Oil 20,500 1,166,655 Nabors Industries 34,137 776,958 National Oilwell Varco 50,934 3,876,077 Newfield Exploration 15,006 b 556,272 Noble 30,092 668,644 Noble Energy 42,639 2,914,802 Occidental Petroleum 92,176 8,862,722 ONEOK 24,607 1,612,989 Phillips 66 66,083 5,373,209 Pioneer Natural Resources 16,748 3,298,854 QEP Resources 20,796 640,101 Range Resources 19,911 1,350,165 Schlumberger 153,487 15,608,093 Southwestern Energy 40,871 b 1,428,441 Spectra Energy 79,465 3,119,796 Tesoro 15,147 923,664 Transocean 39,286 a 1,255,973 Valero Energy 62,108 2,873,737 Williams 79,656 4,408,960 Food & Staples Retailing2.2% Costco Wholesale 51,951 6,510,499 CVS Caremark 136,930 10,898,259 Kroger 57,863 3,008,876 Safeway 26,208 898,934 Sysco 68,528 2,600,638 Wal-Mart Stores 186,713 14,277,943 Walgreen 103,283 6,121,583 Whole Foods Market 44,131 1,681,832 Food, Beverage & Tobacco5.2% Altria Group 233,666 10,734,616 Archer-Daniels-Midland 76,341 3,901,025 Brown-Forman, Cl. B 18,940 1,708,767 Campbell Soup 20,702 884,596 Coca-Cola 466,189 19,887,623 Coca-Cola Enterprises 27,908 1,237,999 ConAgra Foods 50,514 1,668,983 Constellation Brands, Cl. A 19,297 b 1,681,927 Dr. Pepper Snapple Group 23,191 1,491,413 General Mills 72,920 3,678,814 Hershey 17,560 1,675,751 Hormel Foods 16,227 833,906 J.M. Smucker 12,123 1,200,056 Kellogg 30,010 1,848,616 Keurig Green Mountain 14,411 1,875,303 Kraft Foods Group 70,881 3,997,688 Lorillard 43,334 2,596,140 McCormick & Co. 15,009 1,004,102 Mead Johnson Nutrition 23,727 2,283,012 Molson Coors Brewing, Cl. B 18,665 1,389,423 Mondelez International, Cl. A 199,303 6,829,117 Monster Beverage 16,967 b 1,555,365 PepsiCo 178,743 16,639,186 Philip Morris International 184,679 15,402,229 Reynolds American 36,392 2,147,128 Tyson Foods, Cl. A 34,559 1,360,588 Health Care Equipment & Services4.2% Abbott Laboratories 177,773 7,393,579 Aetna 42,267 3,423,627 AmerisourceBergen 25,232 1,950,434 Baxter International 63,536 4,559,979 Becton Dickinson & Co. 23,003 2,617,971 Boston Scientific 157,661 b 1,861,976 C.R. Bard 9,127 1,302,514 Cardinal Health 40,500 3,034,260 CareFusion 25,375 b 1,148,219 Cerner 35,848 b 2,135,465 Cigna 31,210 2,830,435 Covidien 52,594 4,549,907 DaVita HealthCare Partners 21,273 b 1,555,907 DENTSPLY International 17,483 797,225 Edwards Lifesciences 12,257 b 1,252,053 Express Scripts Holding 88,193 b 6,229,072 Humana 17,862 2,327,240 Intuitive Surgical 4,256 b 1,965,506 Laboratory Corporation of America Holdings 10,170 b 1,034,797 McKesson 27,084 5,272,442 Medtronic 115,832 7,175,792 Patterson 9,507 393,875 Quest Diagnostics 16,648 1,010,201 St. Jude Medical 32,908 1,978,758 Stryker 34,446 2,781,515 Tenet Healthcare 11,190 b 664,574 UnitedHealth Group 114,872 9,907,710 Universal Health Services, Cl. B 10,567 1,104,252 Varian Medical Systems 12,779 b 1,023,853 WellPoint 32,439 3,880,353 Zimmer Holdings 19,872 1,998,130 Household & Personal Products2.0% Avon Products 50,416 635,242 Clorox 15,164 1,456,351 Colgate-Palmolive 101,512 6,620,613 Estee Lauder, Cl. A 26,666 1,992,484 Kimberly-Clark 44,361 4,771,913 Procter & Gamble 319,750 26,775,865 Insurance2.7% ACE 39,300 4,121,391 Aflac 53,134 3,095,055 Allstate 51,416 3,155,400 American International Group 168,723 9,114,416 Aon 34,352 3,011,640 Assurant 8,162 524,817 Chubb 28,568 2,601,973 Cincinnati Financial 17,615 828,786 Genworth Financial, Cl. A 58,498 b 766,324 Hartford Financial Services Group 51,894 1,933,051 Lincoln National 31,574 1,691,735 Loews 36,064 1,502,426 Marsh & McLennan 65,171 3,411,050 MetLife 132,767 7,132,243 Principal Financial Group 33,011 1,732,087 Progressive 65,119 1,646,208 Prudential Financial 54,221 4,768,195 Torchmark 15,724 823,466 Travelers 40,097 3,766,712 Unum Group 31,656 1,088,333 XL Group 31,537 1,046,082 Materials3.4% Air Products & Chemicals 22,701 2,955,216 Airgas 8,186 905,781 Alcoa 138,296 2,225,183 Allegheny Technologies 13,606 504,783 Avery Dennison 11,598 517,851 Ball 17,104 1,082,170 Bemis 12,122 460,878 CF Industries Holdings 5,882 1,642,372 Dow Chemical 132,898 6,969,171 E.I. du Pont de Nemours & Co. 108,680 7,798,877 Eastman Chemical 17,828 1,442,107 Ecolab 31,683 3,638,159 FMC 15,496 886,216 Freeport-McMoRan 122,983 4,015,395 International Flavors & Fragrances 9,317 893,314 International Paper 50,512 2,411,443 LyondellBasell Industries, Cl. A 50,246 5,459,730 Martin Marietta Materials 7,330 945,130 MeadWestvaco 20,433 836,527 Monsanto 62,126 6,989,796 Mosaic 38,357 1,703,434 Newmont Mining 57,535 1,326,182 Nucor 37,363 2,028,064 Owens-Illinois 19,062 b 496,565 PPG Industries 16,141 3,175,580 Praxair 34,882 4,499,778 Sealed Air 25,014 872,488 Sherwin-Williams 10,064 2,203,915 Sigma-Aldrich 14,348 1,951,471 Vulcan Materials 15,563 937,359 Media3.5% Cablevision Systems (NY Group), Cl. A 26,358 461,529 CBS, Cl. B 57,935 3,099,522 Comcast, Cl. A 306,021 16,457,809 DIRECTV 59,300 b 5,130,636 Discovery Communications, Cl. A 17,665 b 667,737 Discovery Communications, Cl. C 32,180 b 1,199,670 Gannett 25,933 769,432 Interpublic Group of Companies 48,207 883,152 News Corp., Cl. A 57,179 b 934,877 Omnicom Group 29,710 2,045,831 Scripps Networks Interactive, Cl. A 12,278 958,789 Time Warner 101,111 7,604,558 Time Warner Cable 32,915 4,722,973 Twenty-First Century Fox, Cl. A 222,726 7,637,275 Viacom, Cl. B 45,034 3,464,916 Walt Disney 186,746 16,625,996 Pharmaceuticals, Biotech & Life Sciences9.4% AbbVie 187,871 10,851,429 Actavis 31,261 b 7,542,654 Agilent Technologies 39,140 2,230,197 Alexion Pharmaceuticals 23,276 b 3,859,626 Allergan 34,996 6,235,937 Amgen 89,777 12,610,077 Biogen Idec 27,931 b 9,239,854 Bristol-Myers Squibb 195,786 10,020,327 Celgene 94,744 b 8,979,836 Eli Lilly & Co. 116,326 7,543,741 Gilead Sciences 178,741 a,b 19,026,979 Hospira 19,069 b 992,160 Johnson & Johnson 333,386 35,535,614 Mallinckrodt 13,365 b 1,204,855 Merck & Co. 341,061 20,218,096 Mylan 44,094 b 2,005,836 PerkinElmer 12,780 557,208 Perrigo Company 15,505 2,328,696 Pfizer 749,596 22,165,554 Regeneron Pharmaceuticals 8,733 b 3,148,421 Thermo Fisher Scientific 47,131 5,735,843 Vertex Pharmaceuticals 28,123 b 3,158,494 Waters 10,090 b 1,000,121 Zoetis 59,045 2,181,713 Real Estate2.2% American Tower 46,450 c 4,349,113 Apartment Investment & Management, Cl. A 16,408 c 522,103 AvalonBay Communities 15,484 c 2,182,779 Boston Properties 17,770 c 2,057,055 CBRE Group, Cl. A 32,473 b 965,747 Crown Castle International 39,213 3,157,823 Equity Residential 42,692 c 2,628,973 Essex Property Trust 7,277 c 1,300,764 General Growth Properties 73,952 c 1,741,570 HCP 53,355 c 2,118,727 Health Care 38,258 c 2,386,151 Host Hotels & Resorts 87,739 c 1,871,473 Kimco Realty 49,616 c 1,087,087 Macerich 16,251 c 1,037,301 Plum Creek Timber 20,445 c 797,559 Prologis 58,997 c 2,224,187 Public Storage 17,133 c 2,841,337 Simon Property Group 37,122 c 6,103,599 Ventas 34,401 c 2,131,142 Vornado Realty Trust 20,670 c 2,066,173 Weyerhaeuser 63,048 c 2,008,709 Retailing4.1% Amazon.com 44,769 b 14,435,316 AutoNation 7,846 b 394,732 AutoZone 3,962 b 2,019,273 Bed Bath & Beyond 23,898 b 1,573,205 Best Buy 32,091 1,077,937 CarMax 26,189 b 1,216,479 Dollar General 35,811 b 2,188,410 Dollar Tree 24,934 b 1,398,049 Expedia 11,929 1,045,219 Family Dollar Stores 11,473 886,175 GameStop, Cl. A 13,708 a 564,770 Gap 32,023 1,335,039 Genuine Parts 17,949 1,574,307 Home Depot 159,150 14,600,421 Kohl's 24,337 1,485,287 L Brands 29,160 1,953,137 Lowe's 116,710 6,176,293 Macy's 41,779 2,430,702 Netflix 6,974 b 3,146,529 Nordstrom 16,415 1,122,294 O'Reilly Automotive 12,474 b 1,875,591 PetSmart 11,822 828,604 Priceline Group 6,160 b 7,136,853 Ross Stores 24,839 1,877,332 Staples 77,405 a 936,601 Target 74,887 4,693,917 The TJX Companies 81,937 4,848,212 Tiffany & Co. 12,680 1,221,211 Tractor Supply 16,639 1,023,465 TripAdvisor 12,783 b 1,168,622 Urban Outfitters 13,517 b 496,074 Semiconductors & Semiconductor Equipment2.4% Altera 36,429 1,303,430 Analog Devices 36,704 1,816,481 Applied Materials 141,892 3,066,286 Avago Technologies 29,506 2,567,022 Broadcom, Cl. A 65,100 2,631,342 First Solar 8,381 b 551,554 Intel 585,284 20,379,589 KLA-Tencor 19,736 1,554,802 Lam Research 19,499 1,456,575 Linear Technology 27,726 1,230,757 Microchip Technology 23,408 a 1,105,560 Micron Technology 126,449 b 4,332,143 NVIDIA 60,979 1,125,063 Texas Instruments 126,877 6,050,764 Xilinx 31,815 1,347,365 Software & Services10.4% Accenture, Cl. A 75,077 6,105,262 Adobe Systems 54,958 b 3,802,544 Akamai Technologies 20,863 b 1,247,607 Alliance Data Systems 6,558 b 1,628,155 Autodesk 27,022 b 1,488,912 Automatic Data Processing 57,035 4,738,468 CA 38,102 1,064,570 Citrix Systems 19,520 b 1,392,557 Cognizant Technology Solutions, Cl. A 71,913 b 3,219,545 Computer Sciences 17,778 1,087,125 eBay 134,933 b 7,641,256 Electronic Arts 35,857 b 1,276,868 Facebook, Cl. A 229,955 b 18,175,643 Fidelity National Information Services 34,363 1,934,637 Fiserv 29,457 b 1,903,953 Google, Cl. A 33,471 b 19,694,671 Google, Cl. C 33,471 b 19,324,817 International Business Machines 109,724 20,828,907 Intuit 33,212 2,911,032 MasterCard, Cl. A 116,411 8,605,101 Microsoft 972,255 45,073,742 Oracle 384,851 14,732,096 Paychex 37,655 1,664,351 Red Hat 22,091 b 1,240,410 salesforce.com 68,004 b 3,912,270 Symantec 80,734 1,898,056 Teradata 19,455 b 815,554 Total System Services 19,743 611,243 VeriSign 13,346 b 735,632 Visa, Cl. A 58,214 12,421,121 Western Union 64,566 1,035,639 Xerox 128,514 1,700,240 Yahoo! 110,427 b 4,499,900 Technology Hardware & Equipment6.6% Amphenol, Cl. A 18,651 1,862,489 Apple 707,905 71,321,429 Cisco Systems 604,656 15,219,192 Corning 153,932 2,977,045 EMC 241,839 7,076,209 F5 Networks 8,922 b 1,059,398 FLIR Systems 15,986 501,001 Harris 12,593 836,175 Hewlett-Packard 222,034 7,875,546 Jabil Circuit 23,849 481,034 Juniper Networks 47,605 1,054,451 Motorola Solutions 26,727 1,691,285 NetApp 38,068 1,635,401 QUALCOMM 198,139 14,814,853 SanDisk 27,085 2,652,976 Seagate Technology 38,946 2,230,437 TE Connectivity 48,400 2,676,036 Western Digital 25,971 2,527,498 Telecommunication Services2.4% AT&T 611,638 21,554,123 CenturyLink 67,121 2,744,578 Frontier Communications 114,672 a 746,515 Verizon Communications 489,318 24,461,007 Windstream Holdings 70,008 a 754,686 Transportation2.1% C.H. Robinson Worldwide 16,942 1,123,593 CSX 119,881 3,843,385 Delta Air Lines 101,092 3,654,476 Expeditors International of Washington 24,580 997,456 FedEx 31,406 5,070,499 Kansas City Southern 12,890 1,562,268 Norfolk Southern 36,707 4,096,501 Ryder System 6,760 608,197 Southwest Airlines 82,015 2,769,647 Union Pacific 106,740 11,572,751 United Parcel Service, Cl. B 83,296 8,187,164 Utilities2.9% AES 75,011 1,063,656 AGL Resources 13,986 718,041 Ameren 28,746 1,101,834 American Electric Power 57,787 3,017,059 CenterPoint Energy 52,052 1,273,712 CMS Energy 31,790 942,891 Consolidated Edison 34,369 1,947,348 Dominion Resources 67,987 4,697,222 DTE Energy 21,027 1,599,734 Duke Energy 83,742 6,261,389 Edison International 38,205 2,136,424 Entergy 20,592 1,592,379 Exelon 101,645 3,465,078 FirstEnergy 48,617 1,632,073 Integrys Energy Group 9,716 629,791 NextEra Energy 51,000 4,787,880 NiSource 37,822 1,549,946 Northeast Utilities 36,521 1,617,880 NRG Energy 39,241 1,196,066 Pepco Holdings 31,010 829,828 PG&E 55,680 2,507,827 Pinnacle West Capital 13,127 717,259 PPL 78,453 2,576,397 Public Service Enterprise Group 59,371 2,210,976 SCANA 16,024 a 794,951 Sempra Energy 26,777 2,821,760 Southern 104,396 4,556,885 TECO Energy 26,631 a 462,847 Wisconsin Energy 26,474 1,138,382 Xcel Energy 58,627 1,782,261 Total Common Stocks (cost $934,757,582) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.01%, 12/11/14 (cost $1,949,958) 1,950,000 d Other Investment1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $31,572,375) 31,572,375 e Investment of Cash Collateral for Securities Loaned.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,385,514) 8,385,514 e Total Investments (cost $976,665,429) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At September 30, 2014, the value of the fund's securities on loan was $30,887,117 and the value of the collateral held by the fund was $31,800,783, consisting of cash collateral of $8,385,514 and U.S. Government & Agency securities valued at $23,415,269. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At September 30, 2014, net unrealized appreciation on investments was $1,136,249,814 of which $1,169,594,052 related to appreciated investment securities and $33,344,238 related to depreciated investment securities. At September 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 10.4 Energy 9.5 Pharmaceuticals, Biotech & Life Sciences 9.4 Capital Goods 7.4 Technology Hardware & Equipment 6.6 Banks 6.0 Food, Beverage & Tobacco 5.2 Diversified Financials 5.1 Health Care Equipment & Services 4.2 Retailing 4.1 Media 3.5 Materials 3.4 Utilities 2.9 Insurance 2.7 Semiconductors & Semiconductor Equipment 2.4 Telecommunication Services 2.4 Food & Staples Retailing 2.2 Real Estate 2.2 Transportation 2.1 Household & Personal Products 2.0 Short-Term/Money Market Investments 2.0 Consumer Services 1.6 Consumer Durables & Apparel 1.3 Automobiles & Components 1.0 Commercial & Professional Services .7 STATEMENT OF FINANCIAL FUTURES September 30, 2014 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2014 ($) Financial Futures Long Standard & Poor's 500 E-mini 361 35,477,275 December 2014 ) The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 2,065,601,094 - - Equity Securities - Foreign Common Stocks+ 5,406,299 - - Mutual Funds 39,957,889 - - U.S. Treasury - 1,949,961 - Liabilities ($) Other Financial Instruments: Financial Futures++ (326,589) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period ended September 30, 2014 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 17, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 17, 2014 By: /s/ James Windels James Windels Treasurer Date: November 17, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
